United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1285
Issued: January 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2010 appellant filed a timely appeal from a January 15, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to establish that appellant’s
accepted depressive episode resolved as of October 27, 2009.
FACTUAL HISTORY
Appellant, a 46-year-old human relations specialist, filed a Form CA-2 claim for benefits
on May 22, 2008, alleging that she sustained an emotional condition causally related to factors of
her employment: stressful working conditions; a heavy workload; and a staffing shortage. The
employing establishment advised that appellant’s employment was terminated on May 18, 2009.

In a report dated November 3, 2009, Dr. Morris A. Blount, Jr., a psychiatrist, stated that
appellant had developed major depressive disorder, single episode. He advised that she was
experiencing anxiety, psychomotor agitation, limited concentration, insomnia, panic attacks and
depressed mood. Dr. Blount asserted that appellant’s major depressive disorder, single episode,
was caused by her job, including: a continually increasing workload outside of her job duties;
being asked to train another employee; and having no job description while performing all of
these tasks. He found that appellant was not able to work at any job at the employing
establishment due to a likely reoccurrence of her above symptoms. Dr. Blount advised that her
mental condition had gradually returned to normal limits due to treatment and medication. On
November 18, 2009 the Office accepted the claim for major depressive disorder, single episode.
On November 23, 2009 appellant filed two CA-7 forms, claims for compensation for
intermittent periods of disability from August 26, 2008 to January 2, 2010.
In a January 5, 2010 report, Dr. Blount stated that he had most recently examined
appellant on October 27, 2009 and his depressive episode had resolved. He related that she did
not show any signs that she was unable to work or required any special accommodations.
Dr. Blount advised, however, that due to the severity of appellant’s presenting symptoms and
their relationship to her workplace, her symptoms could recur if she was exposed to the same job
conditions.
By decision dated January 15, 2010, the Office found that appellant’s major depressive
disorder had resolved as of October 27, 2009 and that she did not require any additional
treatment for her accepted condition. On January 22, 2010 the Office paid compensation from
August 26, 2008 to October 27, 2009. Compensation after October 27, 2009 was denied.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.2 Its burden
of proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. To terminate authorization for medical treatment, the
Office must establish that an employee no longer has residuals of an employment-related
condition which require further medical treatment.4

1

I.J., 59 ECAB 408 (2008); Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

2

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

3

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

4

T.P., id.; Furman G. Peake, 41 ECAB 361, 364 (1990).

2

The fact that the Office accepted an employee’s claim for a specified period of disability
does not shift the burden of proof to the employee. The burden is on the Office with respect to
the period subsequent to the date of termination or modification.5
ANALYSIS
On November 18, 2009 the Office accepted that appellant sustained a May 2, 2008 major
depressive disorder, single episode. The Board finds that the Office met its burden of proof to
terminate compensation benefits as of October 27, 2009.6
The medical evidence consists of reports from appellant’s treating physician, Dr. Blount,
who stated in a November 3, 2009 report that appellant had developed a condition of major
depressive disorder, single episode which was caused by her job conditions. He explained that
appellant’s mental condition had gradually returned to normal limits due to treatment and
medication. On January 5, 2010 Dr. Blount found that appellant’s major depressive disorder,
single episode, had resolved as of October 27, 2009, the date of his most recent examination.
Appellant did not show any signs that she was unable to work or required any special
accommodations.
Dr. Blount’s opinion supports the Office’s finding that appellant’s accepted condition
resolved as of October 27, 2009, and did not cause any continuing disability. He noted that
appellant’s psychiatric symptoms could recur if she was exposed to the same work conditions;
however, the Board has consistently held that fear of future injury is not compensable.7
The Board finds that the Office properly relied on the opinion of Dr. Blount to terminate
appellant’s compensation benefits. The weight of the medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of the
physician’s knowledge of the facts of the case, the medical history provided, the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.8 As the
attending physician, Dr. Blount’s opinion is probative, rationalized and based upon a proper
factual background. He fully discussed the history of injury which indicated that appellant’s
disability had resolved as of October 27, 2009. The Board therefore finds that Dr. Blount’s
opinion constituted sufficient medical rationale to support the Office’s January 15, 2010 decision
terminating benefits.

5

Elsie L. Price, 54 ECAB 734, 739 (2003); George J. Hoffman, 41 ECAB 135, 140 (1989).

6

The Board notes that the Office did not issue a pretermination notice in this case. Pursuant to the Federal
(FECA) Procedure Manual at Chapter 2.1400.6, When to Issue Pre-Termination and Pre-Reduction Notices, a
pretermination notice is required where benefits are being paid on the periodic rolls. Appellant received a lump-sum
payment and was not paid on the periodic rolls or on the daily roll over a period of time. Notice is also not required
to terminate medical benefits if the treating physician indicates that further medical treatment is not necessary.
7

See Calvin E. King, 51 ECAB 394 (200).

8

See Ann C. Leanza, 48 ECAB 115 (1996).

3

CONCLUSION
The Board finds that the Office met its burden to establish that appellant’s accepted
condition of single episode, depressive disorder resolved as of October 27, 2009.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

